DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR

1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 46-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-23 of copending Application No. 17/034,302 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application. Bothe applications are regarding a chew toy for a pet dental hygiene including the same chew member with scrubbing elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,477,838. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application. Bothe applications are regarding a chew toy for a pet dental hygiene including the same chew member with scrubbing elements.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 32-45 and 52-58 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 and 16-23 of copending Application No. 17/034,302. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32, 33, 35, 36, 37, 38, 39, 45,46, 47, 48, 49, 50, 51, 52, 53, 54, 56, 57, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2005/0013899 to Kostlan et al in view of U.S. Patent No. D205,876 to Merritt and U.S. Patent Pub. No. 2012/0205382 to Price et al.
Regarding Claims 32, 35, 38, Kostlan teaches chew toy (Kostlan Fig. 4) for pet dental hygiene (Kostlan paragraph [0011] dogs), comprising: a central chewing member (Kostlan Fig. 4 #40); said at least one bottom stabilizing structure (Kostlan Fig. 4 #46) comprising: at least one stabilizing projecting structure (Kostlan Fig. 4 #46) that stabilizes said chew toy in a substantially upright orientation. Kostlan is silent on the at least two U-shaped grooves and a generally perpendicular stabilizing structure.
However, Merritt teaches the general knowledge of one of ordinary skill in the art that it is known to provide at least two U-shaped grooves that comprise, wherein said at least two U-shaped grooves generally define said central chewing member with a first end and a second end; further wherein said at least two U-shaped grooves are arranged generally vertically parallel to each other; wherein said at least two U-shaped grooves are each substantially the length of said central chewing member; wherein said at least two U-shaped grooves are positioned generally on opposing sides of sad central chewing member; where each said at least two U- shaped grooves is generally U-shaped in cross section across said central chewing member (Merritt Figs. 1-4).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kostlan with the teachings of Merritt before the effective filing date of the claimed invention for an ornamental/rocket ship design
Kostlan teaches a variety of shapes (Kostlan paragraph [0030[), the modification of Merritt is merely the simple substitution of one known shape for another to obtain predictable results.  The modification is merely the application of a know technique to a known device ready for improvement to yield predictable results.  In addition, the modification is merely an obvious engineering design choice of selecting an aesthetic design [In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947)] to increase consumer appeal.
Kostlan as modified teaches on at least a portion of substantially all internal surfaces of said at least two U-shaped grooves, a plurality of protruding scrubbing elements (Kostlan Fig. 4 #44 and paragraph [0048]).
Kostlan as modified by Merritt remains silent on wherein said at least one stabilizing projecting structure is generally perpendicular to said central chewing member.  However, Price teaches the general knowledge of one of ordinary skill in the art to provide a stabilizing projecting structure generally perpendicular to said central chewing member (Kostlan Fig. 1A and 12B #20).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Kostlan with the teachings of Price before the effective filing date of the claimed invention to catch drippings and for placement on a table as taught by Price.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 33, Kostlan as modified teaches at least one of said at least two U-shaped grooves is sufficiently deep to clean teeth to the gum line (Merritt Figs. 1-4 grooves are “sufficiently” deep; Merrit satisfies the broad nature of the claim limitation since a specific dimension/radius is not claimed and depends on the size of the dog, a chihuahua has smaller distance to gum line then a full-grown Saint Bernard).
Regarding Claims 36 and 37, Kostlan as modified is capable of the claimed functions of being operable as a toothbrush for use by pets to brush their own teeth and multiple teeth and multiple surfaces of teeth are cleaned.  Since the structure of Kostlan as modified by Merritt is the same as the claimed structure it, is capable of performing the same functions.
Regarding Claims 39 and 53, Kostlan as modified teaches said chew toy comprises natural rubber, wherein said chew toy made of a non-toxic material (Kostlan paragraph [0030] and [0047]).
Regarding Claims 54, 56, 57, 58, Kostlan as modified teaches method of promoting pet dental hygiene, comprising:  providing a pet in need of promotion of dental hygiene, providing a chew toy of claim 32; allowing said pet to engage with said chew toy. wherein the dental hygiene of said pet is promoted (Kostlan paragraph [0030]; Fig. 4).
Regarding Claim 45, Kostlan as modified teaches wherein said at least one bottom stabilizing structure comprises at least one flange-like structure (Price Fig. 2A #18c).
Regarding Claim 52, Kostlan as modified teaches a plurality of nub shaped elements positioned on an outside surface of said central chewing member (Kostlan Fig. 4 #44 and paragraph [0048]).
Regarding Claim 46, Kostlan as modified teaches said bottom stabilizing structure comprises at least one semicircle (Price Fig. 2A half of #18).
Regarding Claim 47, Kostlan as modified teaches a variety of shape (Price paragraph [0051], but is silent on said bottom stabilizing structure comprises at least one geometric structure (Price Fig. 2A #20).
	Regarding Claim 48, Kostlan as modified teaches wherein said bottom stabilizing structure comprise at least one non-geometric structure (non-geometric is interpreted as no symmetry).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Kostlan before the effective filling date of the claimed invention.  Such a modification is merely an obvious engineering design choice involving an obvious change in aesthetics and ornamentation [In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947)] to enhance consumer appeal and does not present patentably distinct limitation over the prior art of record.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable result and/or the simple substitution of one known shape for another to obtain predictable results.
	Regarding Claim 49, Kostlan as modified teaches wherein said bottom stabilizing structure comprises at least one gripping structure (Price Fig. 2A #12).
	Regarding Claim 50, Kostlan as modified teaches wherein said at least one gripping structure comprises at least one geometric structure (cylindrical shape of Price Fig. 2A #12).
	Regarding Claims 51, Kostlan as modified is silent on said at least one gripping structure comprises at least one non-geometric structure (non-geometric is interpreted as no symmetry; Kostlan teaches placement of shapes like paw and animal decorations).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Kostlan before the effective filling date of the claimed invention.  Such a modification is merely an obvious engineering design choice involving an obvious change in aesthetics and ornamentation [In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947)] to enhance consumer appeal and does not present patentably distinct limitation over the prior art of record.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. 

Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2005/0013899 to Kostlan et al in view of U.S. Patent No. D205,876 to Merritt and U.S. Patent Pub. No. 2012/0205382 to Price et al as applied to claims 32 and 54 above, and further in view of U.S. Patent No. 6,365,183 to Rich.
Regarding Claim 55, Kostlan as modified teaches dental hygiene, but is silent on said chew toy comprises toothpaste. However, Rich teaches the general knowledge of one of ordinary skill in the art that it is known to combine toothpaste with a pet chew (Rich claim 1).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Kostlan with the teachings of Rich before the effective filing date of the claimed invention to prevent tartar build up as taught by Rich.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results 

Claim(s) 40, 41, 42, 43, 44, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2005/0013899 to Kostlan et al in view of U.S. Patent No. D205,876 to Merritt and U.S. Patent Pub. No. 2012/0205382 to Price et al as applied to claims 32 and 54 above, and further in view of U.S. Patent Pub. No. 2007/001510 to Morris.
Regarding Claims 40, 41, 42, 43, 44, Kostlan as modified is silent on at least one through hole communicating between at least two of said at least two U-shaped grooves; at least one central aperture; at least one longitudinal cavity that begins at said aperture and runs at least a portion of the length of said central chewing member; at least one dispensing hole perpendicular to the longitudinal cavity.  However, Morris teaches the general knowledge of one of ordinary skill in the art that it is known to provide at least one through hole (Morris Fig. 7 #704) communicating between at least two of said at least two U-shaped grooves; at least one central aperture (Morris Fig. 7 opening into #702)); at least one longitudinal cavity (Morris Fig. 7 #702) that begins at said aperture and runs at least a portion of the length of said central chewing member; at least one dispensing hole (Morris Fig. 7 #704 and paragraph [0039]) perpendicular to the longitudinal cavity.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Kostlan with the teachings of Morris before the effective filing date of the claimed invention for the flavoring agent or therapeutic agent taught by Morris.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 34, Kostlan as modified teaches scrubbing elements comprise bristles (Morris #106, inside a groove).  Kostlan teaches the addition of shapes, but was silent on the specific shape of a bristle.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Kostlan with the teachings of Morris before the effective filing date of the claimed invention to enhance appeal as taught by Morris (Morris paragraph [0032]).  The modification is merely the simple substitution of one known shape for another to obtain predictable results and/or the application of a known technique to a known device ready for improvement to yield predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 32-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art of record is a teaching of the general knowledge of “U-shaped” grooves, pet chews, and/or stabilizers:
U.S. Patent No. 5,515,998; U.S. Patent No. D538,044; U.S. Patent No. D522,658; U.S. Patent No. 9,484,585; U.S. Patent No. D368,151; U.S. Patent No. 5,256,426; U.S. Patent No. 4,353,927; U.S. Patent No. D215,917; U.S. Patent No. D710,020; U.S. Patent No. D704,917; U.S. Patent No. D686,796; U.S. Patent No. 661,868; U.S. Patent No. D633,277; U.S. Patent No. D603,135.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/ANDREA M VALENTI/
Primary Examiner, Art Unit 3643                                                                                                                                                                                                        

09 August 2022